Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to a clock generation circuit configured to generate, when the write operation is performed, the write clock signal based on the period signal; and 10a termination control circuit configured to generate a termination enablement signal, based on the period signal in the write operation, which is activated for a termination operation period.
4.	With respect to dependent claims 2-14 since these claims are depending on claim 1, therefore claims 2-14 are allowable subject matter. 
5.	With respect to independent claims 15, there is no teaching, suggestion, or motivation for combination in the prior art to a data input/output circuit configured to receive data by activating a termination resistor for a period in which the termination 15enablement signal is activated in the write operation, the period signal being activated to activate a write clock signal.
6.	With respect to dependent claims 16-20, since these claims are depending on claim 15, therefore claims 16-20 are allowable subject matter. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Kato et al (Pub. No.:  US 2005/0157585), Lee et al (Pub. No.:  US2020/0204179).
		Kato et al (Pub. No.:  US 2005/0157585) shows clock for write operation.
		Lee et al (Pub. No.:  US2020/0204179) shows on die termination circuit.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 




HY
02/24/2022
/HAN YANG/
Primary Examiner, Art Unit 2824